Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, Edwin C. Quattlebaum, Ph.D., Chief Executive Officer, President and Co-Chairman of the Board of Directors of MetaMorphix, Inc. (the Registrant), certify that to the best of my knowledge, based upon a review of the quarterly report on Form 10-QSB for the period ended June 30, 2007 of the Registrant (the Report): (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. By: /S/ EDWIN C. QUATTLEBAUM Edwin C. Quattlebaum, Ph.D. Chief Executive Officer, President and Co-Chairman of the Board of Directors of MetaMorphix, Inc. Date: February 29, 2008
